ALFRED T. GOODWIN, Circuit Judge
(dissenting).
I dissent from the reversal in this case for the reason that I believe that the scope of judicial review of military personnel decisions is narrower than that implied in the majority opinion.
The personal tragedy of a mixed-up young man naturally places a reviewing court in a difficult position. But as I understand our duty on habeas corpus, we can intervene in the administration of military separation policy only when there is no evidence to support the administrative decision. I cannot say in this very close case that there is no evidence to support the Army’s decision.